internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-112092-99 date date group b companies group c holding_companies distributing holding group a companies sub sub group c companies group d companies sub sub sub plr-112092-99 other subs business a business b state x financial consultant a b c dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the rulings in this letter are based on facts and representations submitted under penalties of perjury in support of the request verification of this information may be required as part of the audit process summary of facts distributing is the common parent of an affiliated_group that conducts business a and business b distributing wholly owns holding the group a companies the group b companies the group c holding_companies the group d companies sub sec_1 through and other subs and indirectly owns other entities engaged in either business a or business b each of the group c holding_companies owns stock in one of the group c companies sub sec_1 through and other subs all are engaged in business b the business b subsidiaries we have received financial information indicating that business a as conducted plr-112092-99 by the group a companies and the group c companies and business b as conducted by sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years to further certain business goals distributing wishes to increase its borrowing capacity financial consultant has advised distributing in a detailed and reasoned letter that distributing can do this and retain its investment grade credit rating only if business b is first separated from business a proposed transaction to accomplish this separation distributing has proposed the following transaction i sub will distribute a dollars in cash to distributing ii one or more of the group a companies and group c companies each will merge into a state x corporation the group a c premergers iii holding will form new wholly owned state x limited_liability companies the group a llcs and elect to treat each as a disregarded_entity for federal tax purposes under sec_301_7701-3 of the income_tax regulations each of the group a companies then will merge into a group a llc collectively the group a mergers iv each of the group c holding_companies will merge into holding collectively the group c holding mergers immediately thereafter holding will form new wholly owned state x limited_liability companies collectively the group c llcs and elect to treat each as a disregarded_entity for federal tax purposes under sec_301_7701-3 each of the group c companies then will merge into a group c llc collectively the group c mergers assets formerly held by one or more of the group c holding_companies will be contributed by holding to one or more of its subsidiaries or llcs v distributing will contribute all the stock of the group b companies to holding vi sub will contribute certain property primarily real_estate to a newly formed state x corporation real_estate holding in exchange for all of the real_estate holding stock real_estate holding will form a new wholly owned state x limited_liability_company reh llc and elect to treat it as a disregarded_entity for federal tax purposes under sec_301_7701-3 distributing then will cause each of the group d companies to merge into reh llc collectively the group d mergers in the group d mergers distributing will receive in the aggregate less than percent of the outstanding real_estate holding stock plr-112092-99 vii sub will distribute its real_estate holding stock more than percent of the stock outstanding to distributing the sub distribution distributing will contribute the real_estate holding stock to holding viii distributing will form a new wholly owned state x corporation controlled controlled will form a new wholly owned state x limited_liability_company sub llc and elect to treat it as a disregarded_entity for federal tax purposes under sec_301_7701-3 distributing will cause sub to merge into sub llc in exchange for controlled stock ix distributing will transfer the business b subsidiaries other than sub to controlled in exchange for controlled stock and the assumption by controlled of related liabilities together with the cash distribution in step x the contribution x sub will loan b dollars in cash to controlled and controlled will distribute the cash to distributing the cash distribution for use in retiring outstanding indebtedness xi distributing will distribute its controlled stock pro_rata to the distributing shareholders the distribution cash will be distributed in lieu of fractional shares following the transaction distributing may for a fee continue to guarantee certain indebtedness of controlled and certain controlled affiliates for approximately one year the guarantee the amount guaranteed will be less than c percent of controlled’s outstanding debt representations the taxpayer has made the following representations regarding the contribution and the distribution a there will be no indebtedness owed by controlled to distributing after the distribution b no part of the consideration distributed by distributing will be received by any distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c no stock will be distributed to security holders of distributing d the five years of financial information submitted on behalf of distributing sub and each of the group a companies and group c companies represents each corporation's present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements plr-112092-99 submitted e immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock_or_securities of a controlled_corporation holding that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the internal_revenue_code f the gross assets of the trades_or_businesses currently conducted by the group a companies and the group c companies that will be relied upon by distributing and holding to satisfy the active_trade_or_business_requirement of sec_355 will in the aggregate have a fair_market_value that is not less than five percent of the total fair_market_value of the gross assets of holding g the gross assets of the trades_or_businesses currently conducted by sub that will be relied upon by controlled to satisfy the active_trade_or_business_requirement of sec_355 will in the aggregate have a fair_market_value that is not less than five percent of the total fair_market_value of the gross assets of controlled h following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees i the distribution is being carried out so that distributing can increase its borrowing capacity and thereby pursue certain business goals while still maintaining an investment grade credit rating the distribution is motivated in whole or substantial part by this corporate business_purpose the increased borrowing capacity will be used by distributing within one year after the distribution j for purposes of sec_355 immediately after the distribution no person will hold disqualified_stock as defined in sec_355 in either distributing or controlled possessing percent or more of the total combined voting power or value of the outstanding distributing or controlled stock k the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled l there is no plan or intention on the part of any five_percent_shareholder and to the best of the knowledge of distributing’s management there is no plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution plr-112092-99 m there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 n there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business o the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled p the liabilities assumed as determined under sec_357 in the distribution were incurred in the ordinary course of business and are associated with the assets being transferred q except for intercompany obligations of controlled to distributing affiliates that will be paid in full as part of the transaction no intercorporate debt will exist between controlled and distributing or its affiliates at the time of or after the distribution the guarantee will not be stock_or_securities under sec_355 r immediately before the distribution items of income gain loss deduction and credit if any will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1 as published by t d further any excess_loss_account distributing may have in stock of controlled or its subsidiaries will be included in income immediately before the distribution see sec_1_1502-19 s payments made in any continuing transactions between distributing or its affiliates and controlled or its affiliates will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length t no two parties to the transaction are investment companies as defined in sec_368 and iv u neither distributing nor controlled is an s_corporation within the meaning of sec_1361 nor is there a plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 v the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing plr-112092-99 fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid to controlled shareholders instead of using fractional shares will not exceed one percent of the total amount distributed in the proposed transaction the fractional share interests of each distributing shareholder will be aggregated and no shareholder will receive cash in an amount greater than the value of one full share of controlled stock rulings based solely on the information submitted and representations made we rule as follows on the contribution and the distribution the contribution followed by the distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a party to the reorganization under sec_368 distributing will recognize no gain_or_loss on the contribution provided all of the cash distribution is used by distributing to retire outstanding debt of distributing sec_361 sec_361 and sec_357 controlled will recognize no gain_or_loss on the contribution sec_1032 the basis of each asset received by controlled from distributing will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled will include the period during which that asset was held by distributing sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 sec_355 and sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing shareholder on receipt of the controlled stock sec_355 the aggregate adjusted_basis of the distributing stock and the controlled stock in the hands of each distributing shareholder after the distribution will equal the aggregate adjusted_basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each under sec_1 a sec_358 the holding_period of the controlled common_stock received by each distributing shareholder including any fractional share interests to which they may be plr-112092-99 entitled will include the holding_period of the distributing common_stock on which the distribution is made provided the stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 caveats we express no opinion about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above rulings in particular no opinion is expressed regarding a whether the elections under sec_301_7701-3 in steps iii iv vi and viii above are properly made b whether any group a c premerger group a merger group c holding merger or group d merger will qualify as a reorganization under sec_368 c whether any group c merger will qualify as a complete_liquidation under sec_332 or be treated instead as a direct asset acquisition in conjunction with a group c holding merger and d whether the sub distribution will qualify under sec_355 temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions reached herein see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances procedural matters this letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction must attach a copy of this letter to the federal_income_tax return of the taxpayer for the taxable_year in which the transaction is completed pursuant to a power_of_attorney on file in this office we are forwarding a copy of this letter to the taxpayer plr-112092-99 sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
